By the Oourt

— Elandrau, J.
The doctrine that where, in the absence of fraud, the grantee in a conveyance of land, with covenants, &c., has obtained any benefit by the conveyance, or acquired any estate or interest whatever in the premises, he cannot set up defects, or want of title in his grantor, in defence of an action for the purchase money, nor rescind the contract and recover back what he has paid, but must rely upon his covenants, is too well settled to be now disputed, because as Chancellor Walworth says in Talmadge vs. Willis, 25 Wend. 115, “ It is a well known fact that land is frequently conveyed with general warranty, which is warranty against eviction only, whenboth parties to the sale perfectly understand that the title is doubtful, or that there is some outstanding contingent interest which may perhaps at a future period be the means of evicting the purchaser, and to protect the purchaser and enable him to recover against the vendor in case of eviction, the covenant of warranty is inserted in the deed.”
These covenants are inserted in deeds on the supposition that there may be some outstanding title which may defeat that of the purchaser, and as his reliance and protection in such an event. See also 21 Wend. 131; 5 Paige, 299 ; 2 John. Oh. B. 519.
*44It is also equally well settled that when a party enters into a contract which is a fraud upon him, he may upon the discovery of the fraud, rescind the contract, and bring his action to recover whatever he has paid upon it, or for the value of services or materials he may have rendered, or furnished under it; and its being a contract for an interest in lands does not change the rule, whether by parol or in writing. 16 Wend. 25; 6 John. R. 110; 1 Denio 69; 2 Kent's Com. 7th Ed. p. 569.
The complaint notwithstanding it does not allege the nature of the estate or interest conveyed to Levoy by the Defendant previous to the conveyance to the Plaintiff, sufficiently alleges the fraud, because it clearly states, that at the time of the making of the contract with Plaintiff for the work and materials, the Defendant well knew that he was not the owner of the land nor in the possession of it, but falsely represented himself so to be, with intent to deceive the Plaintiff, and that the Plaintiff relying upon these representations was induced to enter into the contz-act.
Fi-aud is defined to be “ every kind of artifice made use of by one person for the pui'pose of deceiving another.” Burrill's law Dio., 518,pcvrtl. And again, “ Deceit in grants and conveyances of lands, and bargains, and sales of goods, &c., to the damage of another person, whieh'hnay be either by the suppression of the truth, or suggestion of a falsehood.” Jar cob's Law Die., Yol. 8, p. 129. If the Defendant by representing to the Plaintiff facts about the ownership or possession of the land which he knew to be false, induced him to enter into a conti’act which he otherwise would not have done, and which is to his damage, then the conti’act was tainted with fraud and void.
The fraud is the gist of the action, and the only issue that is taken by the answer; without the fraud to vitiate the special contract, to take land for his laboi’, the Plaintiff cannot maintain his action, but has been paid in full by the conveyance of the land. .
The mere giving the deed to the Plaintiff, while there was a “ warranty deed in writing,” on record, of the same land to Levoy, would not pen' sc have constituted a fraud, because there *45may have been, and frequently does exist a condition of things which would make it perfectly safe for the purchaser to take a deed of land under such circumstances, and rely upon his covenants for his security against the outstanding title, and such a transaction could take place in perfect good faith. It is the false representations that such was not the case, intended to deceive the Plaintiff which made the transaction fraudulent.
The answer of the Defendant puts in issue the representations, and that the Plaintiff relied upon them in the making of the contract; also, that Levoy was in possession of the lot. He alleges that at the time he agreed to convey the lot to Plaintiff, and at the time he did convey it to Plaintiff, he was the owner of it, (the truth of what Plaintiff alleges to have been represented,) and had a good right to convey it, and the Plaintiff had' a right to take possession of the land ■ ever since the conveyance to him without obstruction. These facts established, must give the Defendant judgment, as it would be a finding of the issue of fraud for the Defendant; and the fraud apart, the Plaintiff has no cause of action. The form of the demurrer is sufficient.
The Court erred in sustaining the demurrer to the answer; the judgment should be reversed.